DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on June 29th, 2022 have been fully considered.
Applicant has amended claims 5 and 15 to avoid interpretation of the claim limitations under 35 U.S.C. 112(f). The examiner finds that the amended terms connote a sufficient and definite structure to one or ordinary skill in the art; accordingly, these limitations will not be interpreted under 35 U.S.C. 112(f).
Response to Arguments
Applicant’s response filed on June 29th, 2022 has been fully considered.
Applicant’s arguments, see pgs. 7-8 with respect to claims 1-4, 6, 10-13, and 15 have been fully considered and are found persuasive. The rejection of claims 1-4, 6, 10-13, and 15 has been respectfully withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The teachings of Maganti (U.S. Patent Application Publication 2015/0046164, already of record), Douiji et al. (Douiji, Y. & Mousanif, H. (2015). I-care: Intelligent context aware system for recognizing emotions from text. 2015 10th International Conference on Intelligent Systems: Theories and Applications (SITA), https://doi.org/10.1109/sita.2015.7358408, hereinafter “Douiji” and already of record), and Subramanian et al. (U.S. Patent Application Publication 2011/0184721, hereinafter “Subramanian” and already of record), as specifically presented in the previous final office action mailed April 12th, 2022, have been fully reconsidered.
Independent claims 1 and 15 are earnestly found allowable. Examiner respectfully notes that Maganti discloses an emotion classification information-based text-to-speech method (Paragraph 13) comprising: 
Receiving a message (Paragraph 5, lines 5-9; also Fig. 5, element S501);
Based on a determination that a first emotion classification information is set in the received message (Fig. 5, element S503 and S504; also see Paragraph 74 and Paragraph 75: the emoticon is used to identify a corresponding emotion), transmitting first data corresponding to the first emotion classification information to a speech synthesis engine (Paragraph 77, lines 1-6: the speech is synthesized with the emotion that is determined. Also Paragraph 67, lines 2-4 and Paragraph 68, lines 1-3: a separate method is described wherein text is sent from the communication device to a server that performs speech synthesis (i.e. a speech synthesis engine). While these are separate methods, Paragraph 80, lines 4-5 make it clear that these methods were intended to be used potentially in a single embodiment), wherein the first emotion classification information is set differently from text of the received message (Fig. 5, element S503; also Paragraph 74 and Paragraph 75: the emoticon is construed as emotion classification information, as the emoticon is used to identify a corresponding emotion);
Based on a determination that no emotion classification information is set in the received message (Paragraph 76, lines 1-3: if no emoticon (i.e. emotion classification information) is detected, the communication device can determine an emotion), generating second emotion classification information based on semantic analysis (Paragraph 76, lines 1-6: text is analyzed for particular words and patterns that can indicate a particular emotion, which is construed as semantic analysis) of the received message and transmitting second data corresponding to the second emotion classification to the speech synthesis engine (Paragraph 77, lines 1-6: the speech is synthesized with the emotion that is determined. Also Paragraph 67, lines 2-4 and Paragraph 68, lines 1-3: a separate method is described wherein text is sent from the communication device to a server that performs speech synthesis (i.e. a speech synthesis engine). While these are separate methods, Paragraph 80, lines 4-5 make it clear that these methods were intended to be used potentially in a single embodiment); and
synthesizing, by the speech synthesis engine, a speech corresponding to the received message by adding emotion classification information that is determined based on any one of the transmitted first data and the transmitted second data (Paragraph 77, lines 1-6: the speech is synthesized with the emotion that is determined. Also Paragraph 67, lines 2-4 and Paragraph 68, lines 1-3: a separate method is described wherein text is sent from the communication device to a server that performs speech synthesis (i.e. a speech synthesis engine). While these are separate methods, Paragraph 80, lines 4-5 make it clear that these methods were intended to be used potentially in a single embodiment).
In addition, Douiji teaches generating second emotion classification information (Part III(A), lines 16-18: three probabilities are calculated) based on semantic (Part III(A)(2): Douiji teaches “Context-free-based emotion detection”, which detects emotion based on only words present in the text, which is construed as semantic analysis) and context analysis (Part III(A)(1): Douiji teaches a “Context builder”, which detects emotion using both “historical” and “instant” data). Douiji also teaches using these parameters in combination to make an emotion decision (Part III(A), lines 10-11; also Part III(A), lines 16-19). 
Furthermore, Douiji also discloses transmitting a first (Part III(a), lines 10-13 : Douiji teaches three separate parameters for emotion deduction using text) emotion vector that is determined (Part III(a), lines 15-17: The parameters for emotion deduction are probabilities corresponding to emotion decisions; also Part III(b)(1), lines 1-5: The target emotions are fitted with a numerical intensity degree comprised between 0 and 1, and are thus construed as vectors) based on an emotion element included in the received message (Paragraph 76, lines 1-6: text is analyzed for particular words and patterns that can indicate a particular emotion, which are construed as emotion elements) for inferring emotion (Part III(a), lines 12-17: The overall emotion is inferred using a comparator), wherein the first (Part III(a): The system combines three parameters to deduce emotion, one of which utilizes semantic analysis) emotion vector is defined as a sum of weights that is normalized (Part III(b)(1): The emotions are fitted with a numerical intensity degree (i.e. weight) comprised between 0 and 1. Given that the number of target emotions are finite and explicit, the sum of each weight would be a normalized value) and assigned to a plurality of emotion attributes (Part III(b)(1): the emotions comprise anger, disgust, fear, joy, sadness, surprise, and neutral), along with a second (Part III(a), lines 10-13 : Douiji teaches three separate parameters for emotion deduction using text) emotion vector that is determined based on an overall context of the received message (Part III(a), lines 15-17: The parameters for emotion deduction are probabilities corresponding to emotion decisions; also Part III(b)(1), lines 1-5: The target emotions are fitted with a numerical intensity degree comprised between 0 and 1, and are thus construed as vectors), wherein the second (Part III(a): The system combines three parameters to deduce emotion, at least one of which utilizes context analysis) emotion vector is defined as a sum of weights that is normalized (Part III(b)(1): The emotions are fitted with a numerical intensity degree (i.e. weight) comprised between 0 and 1. Given that the number of target emotions are finite and explicit, the sum of each weight would be a normalized value) and assigned to the plurality of emotion attributes (Part III(b)(1): the emotions comprise anger, disgust, fear, joy, sadness, surprise, and neutral). Douiji also teaches the assignation of confidence weights assigned to each emotion vector (Part III(a), lines 18-22) and selecting an emotion attribute having the greatest value as a result (Part III(a), lines 17-18: the results are used an entry data to a comparator).
In addition, Subramanian teaches a system capable of emotional speech synthesis (Fig. 8B, element 826, 830; also Paragraph 101, lines 14-18: steps wherein voice audio is synthesized and adjusted for emotion) that includes an Emotion Markup Engine (Fig. 3, element 238) that outputs both a first and a second metadata (Fig. 3, element 238; also Paragraph 56, lines 28-33).
Notwithstanding, said aforementioned teachings are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in reasonable combination the present limitations in independent claims 1 and 15 as specifically amended and recited.
Similarly, dependent claims 3- 4, 6, and 10-13 further limit allowable independent claim 1 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eide (Eide, E. (2002). Preservation, identification, and use of emotion in a text-to-speech system. Proceedings of 2002 IEEE Workshop on Speech Synthesis, 2002. https://doi.org/10.1109/wss.2002.1224388) teaches the use of an emotion in a Text-To-Speech system. Notably, Eide describes a system that has a user select a desired emotion to be conveyed by the text to speech system, as well as a system that is able to detect emotion from the semantic content of the text (Part 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
		/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656